        Case 2:20-cv-00070-DMC Document 9 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANSAR EL MUHAMMAD,                                  No. 2:20-CV-0070-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    LINENNGER, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 8).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
        Case 2:20-cv-00070-DMC Document 9 Filed 06/25/20 Page 2 of 2

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff cites the following reasons supporting the appointment of counsel: (1) he

 9   is indigent; (2) he is unfamiliar with the law surrounding his case; and (3) plaintiff is incarcerated

10   with limited resources. These circumstances are not exceptional but represent the norm for most

11   prisoner litigants. Moreover, at this stage of the proceedings, before plaintiff’s complaint has

12   been screened, before discovery has been completed, and before any dispositive motions have

13   been filed, it cannot be said that plaintiff has demonstrated any particular likelihood of success on

14   the merits.

15                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

16   appointment of counsel (ECF No. 8) is denied.

17

18   Dated: June 25, 2020
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        2
